Title: To Thomas Jefferson from Samuel Walkup, 25 September 1820
From: Walkup, Samuel
To: Jefferson, Thomas


Dear Sir,
Natural Bridge,
25 Septr. 1820
I was appointed, with others to view a way for a road from the “Red mill to Gilmore’s Mill on James’ river by the way of the Natural Bridge.” And as the proposed road will go through a part of your land I have been requested to know whether you will give your approbation to its being established. It is proposed that the “road leave the great road at the Natural Bridge Tavern, thence passing Barclay’s & Washey’s land to your line & Ocheltree’s & running nearly with said lines to the small house on your land near the Natural Bridge.” The other persons interested, agreeing to the establishment, the court, directed that your consent should be applied for This road is considered of public utility, and would be as good a way for a road as is common in this country. From your knowledge of the proposed way through your land I am satisfied you would not consider it an injury to you: it is therefore hoped your consent will be granted. If so, please signify the same to me at Post Office in LexingtonVery respectfully your Hmble servtSam Walkup